DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 02-22-22.
Claims 1, 9 and 11-13 are amended.
Claims 13-20 are withdrawn.
Claim 8 is canceled.

Election/Restrictions
This application contains withdrawn claims 13-20 drawn to an invention nonelected in the reply filed on 08-23-22.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

   Response to Arguments
Since claim 8 has been canceled, the Objection of Drawing for claim 8 is withdrawn. 
Applicant's arguments with newly amended parts in the claim 1, is still under the disclosure of Xu et al., although there are some new grounds based on part adjustments (e.g. figures and parts) necessitated by the amendment.  See detailed rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claim(s) 1-2, 4-5, 7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US20200185300).
Re Claim 1, Xu show and disclose
A component carrier, comprising: 
a stack (of package 200, fig. 2A) comprising at least one electrically conductive layer structure (conductive layer structure, fig. 2A) and at least one electrically insulating layer structure (insulating layer structure, fig. 2A); 
a component (109, fig. 2A) embedded in the stack, wherein the component comprises at least one pad on a main surface of the component; and 
a via (via 103 and 104, fig. 2A) formed in at least one of the at least one electrically insulating layer structure (fig. 2A) along a horizontal path (along a horizontal path, fig. 2A) having a length being larger than a horizontal width (fig. 2A), 
wherein the via is configured as a thermal via (first level interconnect (thermal FLI), [0030] a thermal flow path as the arrow show in fig. 1) and is at least partially filled with a thermally conductive filling (thermally conductive material filed via, fig. 2A); and 

Re Claim 2, Xu show and disclose
The component carrier according to claim 1, wherein the via is at least partially filled with an electrically conductive filling (filled with electrically conductive material, fig. 2A) which electrically contacts the embedded component (fig. 2A).
Re Claim 4, Xu show and disclose
The component carrier according to claim 1, wherein the via is a laser via formed by laser drilling (Examiner’s notes: with respect to “is a laser via formed by laser drilling”, which is a product-by-process limitation. The process limitation, in claim 4, does not generate the patentability in a claim drawn to structure or device. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See MPEP § 2113.).
Re Claim 5, Xu show and disclose
The component carrier according to claim 1, wherein the via has tapering sidewalls (tapered sidewalls, fig. 2A) in a depth direction.
Re Claim 7, Xu show and disclose
The component carrier according to claim 1, wherein the via is substantially bathtub shaped (fig. 2A).
	Re Claim 9, Xu show and disclose

Re Claim 10, Xu show and disclose
The component carrier according to claim 9, wherein each via is at least partially filled with an electrically conductive filling ((filled with electrically conductive material, fig. 2A).
Re Claim 11, Xu show and disclose
The component carrier according to claim 1, comprising at least one of the following features: 
wherein a plurality of vias is provided in a vertically stacked arrangement (fig. 2A), each via formed in at least one of the at least one electrically insulating layer structure along a horizontal path having a length being larger than a horizontal width (fig. 2A), wherein each via is at least partially filled with an electrically conductive filling (fig. 2A); 
wherein the via is configured for thermally conducting heat out of the component carrier (right via under die 109, fig. 2A); 
wherein the via is configured for electrically conducting current and/or signals within the component carrier (left via under die 109, fig. 2A); 
wherein the via is formed as a sequence of frustoconical holes (fig. 2A) in adjacent surface portions of at least one of the at least one electrically insulating 
wherein the via has a shape of an oblong slot with straight shape along its length (fig. 2C); 
wherein the via has a curved shape (at ends, fig. 2C); 
wherein a ratio between length and width of the via is in a range between 1.5 and 5 (about 3, fig. 2C); 
wherein a ratio between a depth and the width of the via is in a range between 10% and 90% (about 50%, fig. 2A); 
wherein, in a plan view, the via has an outline defined by a plurality of longitudinally arranged overlapping circular recesses (fig. 2C); 
wherein the thermal via is electrically inactive (heat path to heat spread 105 only, fig. 2A).
Re Claim 12, Xu show and disclose
The component carrier according to claim 1, comprising at least one of the following features: the component is selected from a group consisting of an electronic component (electronic component of 109, fig. 2A), an electrically non-conductive and/or electrically conductive inlay, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a 
wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten (copper, [0033]); 
wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of reinforced or non-reinforced resin (resin, [0032]), epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; 
wherein the component carrier is shaped as a plate (fig. 2A)); 
wherein the component carrier is configured as one of the group consisting of a printed circuit board, a substrate (a package substrate, [0032]), and an interposer; 
wherein the component carrier is configured as a laminate-type component carrier (fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., in view of Mullen et al. (US6124643).
Re Claim 3, Xu show and disclose
The component carrier according to claim 1,
Xu does not disclose
wherein the thermal via is not filled with an electrically conductive filling.
Mullen teaches a device wherein
the thermal via is not filled with an electrically conductive filling (the thermal via is filled with TIM (thermally conductive material), [0027]; The TIM is any thermally conductive material, [0027]; and said thermally conductive material is selected from a group consisting of epoxy based alumina, epoxy based boron nitride, epoxy with silica filler and any combination of the aforementioned, [Claim 5]).
Therefore, it would have been obvious to one having ordinary skill in the art could use the unfilled thermal via as taught by Mullen in the electronic device of Xu, in order to be able to have variety design choices of electrically conductive or non-conductive material to fill the thermal via for the electronic device.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., in view of Kohara et al. (US20070074904).
Re Claim 6, Xu show and disclose
The component carrier according to claim 1,
Xu does not disclose

Kohara teaches a device wherein
	the via is formed with vertical sidewalls in a depth direction (sidewall of thermal via, [0070], fig. 1 and 7).
Therefore, it would have been obvious to one having ordinary skill in the art to use sidewall for the thermal via as taught by Kohara in the electronic device of Xu, in order to be able to use variety design choices of thermal via with or without a vertical sidewall for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848